UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUAN T TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2015 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-55418 KUSH BOTTLES, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 46-5268202 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1800 Newport Circle, Santa Ana, CA 92705 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number including area code:(714) 243-4311 N/A Former name, former address, and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Larger accelerated filer[] Accelerated filer [] Non-accelerated filer [] Smaller reporting company[X] Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 46,488,112 shares outstanding as of January 13, 2016. KUSH BOTTLES, INC. Index Page Part I- FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets as of November 30, 2015 (unaudited) and August 31, 2015 (audited) 3 Condensed Statements of Operations for the three months ended November 30, 2015 and 2014 (unaudited) 4 Condensed Statements of Cash Flows for the three months ended November 30, 2015 and 2014 (unaudited) 5 Notes to Condensed Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosure About Market Risk 18 Item 4. Controls and Procedures 18 Part II - OTHER INFORMATION Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 Page 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements KUSH BOTTLES, INC Condensed Consolidated Balance Sheets (Unaudited) November 30, August 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance Prepaids Inventory Total Current Assets Goodwill Property and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses and other current liabilties Line of credit Notes payable - related parties Notes payable - current portion Total Current Liabilities LONG-TERM DEBT Notes payable TOTAL LIABILITIES COMMITMENTS and CONTINGENCIES - - STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 265,000,000 shares authorized, 46,264,779 and 46,132,779 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit Total Stockholders' Equity TOTAL LIABILITIES ANDSTOCKHOLDERS' EQUITY $ $ See accompanying notes to the unaudited condensed consolidated financial statements Page 3 KUSH BOTTLES, INC Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended November 30, REVENUE $ $ COST OF GOODS SOLD GROSS MARGIN OPERATING EXPENSES Depreciation Selling, general and administrative Total Operating Expenses INCOME (LOSS) FROM OPERATIONS OTHER INCOME (EXPENSES) Other income 19 Interest expense Total Other Income (Expenses) INCOME (LOSS) BEFORE INCOME TAXES PROVISION FOR INCOME TAXES - - NET INCOME (LOSS) $ $ BASIC INCOME (LOSS) PER SHARE $ $ DILUTED INCOME (LOSS) PER SHARE $ $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - DILUTED See accompanying notes to the unaudited condensed consolidated financial statements Page 4 KUSH BOTTLES, INC Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended November 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation Changes in operating assets and liabilities Accounts receivable Prepaids Inventory Accounts payable Accrued expenses and other current liabilties Net cash provided by (used in) operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment Net cash used in investing activities CASH FLOWS FROM FINANCING ACTIVITIES Repayment of related party loan Proceeds from notes payable - Repayment of notes payable Proceeds from sale of stock Net cash provided by financing activities NET INCREASE IN CASH CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID FOR: Interest $ $ Income taxes $ - $ - See accompanying notes to the condensed consolidated financial statements Page 5 KUSH BOTTLES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1- NATURE OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES Nature of Business Kush Bottles, Inc. ("the Company") was incorporated in the state of Nevada on February 26, 2014. The Company specializes in the wholesale distribution of packaging supplies for the cannabis industry. The Company's wholly owned subsidiary Kim International Corporation (KIM), a California corporation, was originally incorporated as Hy Gro Economics Corporation ("Hy Gro") on December 2, 2010. On October 30, 2012, Hy Gro amended its articles of incorporation to reflect a name change to KIM International Corporation (KIM). Recapitalization On March 4, 2014, the shareholders of KIM exchanged all 10,000 of their common shares for 32,400,000 common shares of Kush Bottles, Inc. The operations of KIM became the operations of Kush after the share exchange and accordingly the transaction is accounted for as a recapitalization of KIM whereby the historical financial statements of KIM are presented as the historical financial statements of the combined entity. Subsequent to the share exchange, the members of KIM owned 32,400,000 of shares of Company's common stock, effectively obtaining operational and management control of Kush. Kush had no operations prior to the share exchange.As a result of the recapitalization, KIM was the acquiring entity in accordance with ASC 805, Business Combinations. The accumulated losses of KIM were carried forward after the completion of the share exchange. Operations prior to the share exchange were those of KIM. All reference to common stock shares and per share amounts have been restated to effect therecapitalizationwhich occurred on March 4, 2014. Acquisition of Dank Bottles, LLC On April 10, 2015, the Company entered into an equity purchase agreement to acquire all of the issued and outstanding membership interests in Dank Bottles, LLC ("Dank"), a Colorado limited liability company, effectively making Dank a wholly owned subsidiary of the Company. In exchange for the purchased interests, the Company paid cash consideration of $373,725 and issued 3,500,000 shares of common stock to the sellers of Dank. Of the $373,725 of cash consideration, $273,725 was paid on April 10, 2015 and the remaining $100,000 is to be paid in 10 monthly installments beginning on July 31, 2015 and ending April 30, 2016. As of November 30, 2015, the balanced owed to these sellers is $41,668 and is included in current liabilies on the consolidated balance sheet. The following table summarizes the total consideration paid by each major class of consideration, including non-cash consideration paid: Consideration paid: Cash $ 273,725 Note payable, short-term 3,500,000 Common shares of Kush Bottles, Inc. Total consideration $ 2,543,375 There is no public market for the Company's common stock and, as such, we evaluate the best evidence to estimate the common stock's fair value. The common stock was valued using the market approach. The market approach bases the valuation measurement on what other similar enterprises or comparable transactions indicate the value to be. From the period of inception to April 10, 2015, the Company had sold 1,471,112 shares of its common stock to accredited investors for cash of $912,000, at a weighted average offering price of $0.6199 per share. Accordingly, the Company has valued the price of the common stock issued in conjunction with these transactions at $0.6199 per share. The Company considers these transactions preceding the acquisition the best evidence of fair value for the common stock. In the absence of an active market trading its securities, management will continue to monitor transactions in the Company's common stock to ascertain its value under the market approach. Page 6 The following table summarizes the purchase price allocation, and the estimated fair values of the net assets acquired, liabilities assumed, identifiable intangible assets, and goodwill that resulted from the acquisition of Dank as of April 10, 2015: Cash and cash equivalents $ 73,505 Accounts receivable, net Inventory Prepaid expenses Property and equipment, net Accounts payable Customer deposits Payroll liabilities Notes payable, short-term Goodwill Total consideration $ 2,543,375 The acquisition was accounted for using the purchase method of accounting in accordance with ASC 805, Business Combinations. As of April 10, 2015, the assets acquired, including the identifiable intangible assets, and liabilities assumed from Dank were recorded at their respective fair values. Any excess of the purchase price for the acquisition over the net fair value of Dank identified tangible and intangible assets acquired and liabilities assumed were recorded as goodwill. The fair value measurements utilize estimates based on key assumptions of the Acquisition, and historical and current market data. Basis of Presentation The accompanying unaudited condensed consolidated financial statements and related notes include the activity of the Company and its wholly owned subsidiaries KIM and Dank have been prepared in accordance with accounting principles generally accepted in the United States of America ("U.S. GAAP") for interim financial information. The following (a) balance sheets as of November 30, 2015 (unaudited) and August 31, 2015, which have been derived from audited financial statements, and (b) the unaudited interim statements of operations and cash flows of the Company have been prepared in accordance with accounting principles generally accepted in the U.S.GAAP for interim financial information and the instructions to Form 10-Q and Rule 8-03 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three months ended November 30, 2015 are not necessarily indicative of results that may be expected for the year ending August 31, 2016. These unaudited financial statements should be read in conjunction with the audited financial statements and notes thereto for the year ended August 31, 2015 included in the Company's Annual Report on Form 10-K, filed with the Securities and Exchange Commission ("SEC") on November 30, 2015. There have been no significant changes to such accounting policies during the three months ended November 30, 2015. Going Concern Matters The accompanying condensed consolidated financial statements were prepared on a going concern basis, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.The Company has net income of $4,920 for the three months ended November 30, 2015, however, the Company had incurred a net loss for the fiscal year ended August 31, 2015 and 2014, and has an accumulated deficit of $743,527 as of November 30, 2015.The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operations or generate sufficient revenue to meet its operating needs.If the Company is unable to obtain adequate capital or generate sufficient revenues, it could be forced to curtail or delay development of operations. Page 7 In order to continue as a going concern, the Company needs to achieve a sustained profitable level of operations or the Company will need, among other things, additional capital resources.Management's plans to continue as a going concern include raising additional capital through increased sales of product and by sale of restricted common shares.However, management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish its revenue targets for profitability or eventually secure other sources of financing and attain profitable operations.The accompanying unaudited condensed consolidated financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. Accounts Receivable Trade accounts receivable are carried at their estimated collectible amounts.Trade credit is generally extended on a short-term basis, thus trade receivables do not bear interest.Trade accounts receivables are periodically evaluated for collectability based on past credit history and their current financial condition. The Company's allowance for doubtful accounts was $4,860 and $5,080 as of November 30, 2015 and August 31, 2015, respectively. Inventory Inventories are stated at the lower of cost or net realizable value using the first-in first out (FIFO) method. The Company's inventory consists of finished goods of $919,649 and $662,368 as of November 30, 2015 and August 31, 2015, respectively. Earnings (Loss) Per Share The Company computes net loss per share under Accounting Standards Codification subtopic 260-10, "Earnings per Share" ("ASC 260-10").Basic net income (loss) per common share is computed by dividing net loss by the weighted average number of shares of common stock.Diluted net loss per share is computed using the weighted average number of common and common stock equivalent shares outstanding during the period. Basic earnings per share are computed by dividing net earnings by the weighted average number of shares of common stock outstanding during the period. Diluted earnings per share are computed by dividing net earnings by the sum of (a) the weighted average number of shares of common stock outstanding during the period and (b) the potentially dilutive securities outstanding during the period. Stock options are the only potentially dilutive securities; and the number of dilutive options is computed using the treasury stock method. The following table sets forth the calculation of basic and diluted earnings per share: Three months ended November 30, November 30, Net income (loss) $ (87,375) Weighted average common shares outstanding for basic EPS Net effect of dilutive options - Weighted average common shares outstanding for diluted EPS Basic earnings (loss) per share $ 0.00 $ (0.00) Diluted earnings (loss) per share $ 0.00 $ (0.00) Page 8 Potentially dilutive securities, which were not included in the computation of diluted earnings per share because either the effect would have been anti-dilutive or the options' exercise prices were greater than the average market price of the common stock, were 921,458 and 0 for the three months ended November 30, 2015 and 2014, respectively. Comprehensive Income (loss) Comprehensive income (loss) is the change in the Company's equity (net assets) during each period from transactions and other events and circumstances from non-owner sources. During the three months ended November 30, 2015 and 2014, the Company had no elements of comprehensive income or loss. Share-based Compensation The Company account for its stock based award in accordance with Accounting Standards Codification subtopic 718-10, "Compensation", which requires fair value measurement and recognition of compensation expense for all share-based payment awards made to employees and directors, including restricted stock awards.The Company estimates the fair value of stock using the stock price on the date of the approval of the award.The fair value is then expensed over the requisite service periods of the awards, which is generally the performance period and the related amount is recognized in the condensed consolidated statements of operations. Fair Value of Financial Instruments The Company adopted ASC 820 which defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). The standard outlines a valuation framework and creates a fair value hierarchy in order to increase the consistency and comparability of fair value measurements and the related disclosures. Under this standard certain assets and liabilities must be measured at fair value, and disclosures are required for items measured at fair value. The Company currently does not have non-financial assets or non-financial liabilities that are required to be measured at fair value on a recurring basis. The Company's financial assets and liabilities are measured using inputs from the three levels of the fair value hierarchy. The three levels are as follows: Level 1 - Inputs are unadjusted quoted prices in active markets for identical assets or liabilities that the Company has the ability to access at the measurement date. The fair value of the Company's cash is based on quoted prices and therefore classified as Level 1. Level 2 - Inputs include quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability (e.g., interest rates, yield curves, etc.), and inputs that are derived principally from or corroborated by observable market data by correlation or other means (market corroborated inputs). Level 3 - Unobservable inputs that reflect management's assumptions about the assumptions that market participants would use in pricing the asset or liability. A financial instrument's categorization within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. The following is a description of the valuation methodology used to measure fair value, as well as the general classification of such instruments pursuant to the valuation hierarchy. Advances from Related Party.The Company assessed that the fair value of this liability approximates its carrying value due to its short-term nature. Note Payable - Vehicle Loan.The Company assesses the fair value of this liability to approximate its carrying value based on the effective yields of similar obligations. Line-of-Credit Payable.The Company assessed that the fair value of this liability approximates its carrying value due to its short-term nature. Page 9 The Company had no financial assets or liabilities that are measured at fair value on a recurring basis as of November 30, 2015 and August 31, 2015. Segment Information The Company is organized as a single operating segment, whereby its chief operating decision maker assesses the performance of and allocates resources to the business as a whole. Reclassification Certain reclassifications have been made to conform the prior period data to the current presentation. These reclassifications had no effect on reported net loss. Recently Issued Accounting Pronouncements In September 2015, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2015-16, Business Combinations (Topic 805), "Simplifying the Accounting for Measurement Period Adjustments" (ASU 2015-16). This ASU requires that an acquirer recognize adjustments to provisional amounts that are identified during the measurement period in the reporting period in which the adjustment amounts are determined. The amendments in this update require that the acquirer record, in the same period’s financial statements, the effect on earnings of charges in depreciation, amortization, or other income effects, if any, as a result of the change to the provisional amounts, calculated as if the accounting had been completed at the acquisition date. The amendments in this update require an entity to present separately on the face of the income statement or disclose in the notes the portion of the amount recorded in current-period earnings by line item that would have been recorded in previous reporting periods if the adjustment to the provisional amounts had been recognized as of the acquisition date. The Company believes based on recent acquisitions that the impact that the adoption of ASU 2015-16 is likely immaterial. ASU 2015-16 will be effective for the Company in fiscal 2017. In August 2015, the FASB issued ASU No. 2015-15, "Interest—Imputation of Interest (Subtopic 835-30): Presentation and Subsequent Measurement of Debt Issuance Costs Associated with Line-of-Credit Arrangements—Amendments to SEC Paragraphs Pursuant to Staff Announcement at June 18, 2eeting" (ASU 2015-15). Specifically, the ASU states that the SEC staff would not object to an entity deferring and presenting debt issuance costs as an asset and subsequently amortizing deferred debt issuance costs ratably over the term of the underlying line of credit (LOC) arrangement, regardless of whether there are outstanding borrowings under that LOC arrangement. Presentation of fees under LOC arrangements had not been specified in earlier guidance issued by the FASB in April, 2015, ASU 2015-03, "Interest—Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs" (ASU 2015-03), which changed the presentation of debt issuance costs in financial statements. Under the guidance in ASU 2015-03, debt issuance costs (other than those in LOC arrangements) are presented in the balance sheet as a direct deduction from the related debt liability rather than as an asset. Amortization of the costs is reported as interest expense. ASU 2015-15 is effective upon adoption of ASU 2015-03. Early adoption of ASU 2015-03 is allowed for financial statements that have not previously been issued. The guidance is to be applied retrospectively to all prior periods. ASUs 2015-03 and 2015-15 will be effective for the Company beginning in fiscal 2017. The Company is currently evaluating the impact that the combined adoption of ASUs 2015-03 and 2015-15 may have on the Company’s Consolidated Financial Statements. In August 2014, the FASB issued Accounting Standards Update (“ASU”) 2014-15, Presentation of Financial Statements—Going Concern (Subtopic 205-40).The new guidance addresses management’s responsibility to evaluate whether thereis substantialdoubt about an entity’s ability to continue as a going concern and to provide related footnote disclosures. Management’s evaluation should be based on relevant conditions and events that are known and reasonably knowable at the date that the financial statements areissued. The standard will be effective for the first interim period within annual reporting periods beginningafter December15, 2016. Early adoption is permitted. The Company is evaluating the effect that this guidance will have on its financial statements and footnote disclosures. In July 2015, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2015-11—Simplifying the Measurement of Inventory. The ASU was issued as part of the FASB’s simplification initiative and under the ASU, inventory is measured at the lower of cost and net realizable value, which would eliminate the other two options that currently exist for the market: (1) replacement cost and (2) net realizable value less an approximately normal profit margin. This ASU is effective for interim and annual periods beginning after December 15, 2016. Early application is permitted and should be applied prospectively. The Company is assessing the impact of the adoption of the ASU on its financial statements. Page 10 In May 2014, the Financial Accounting Standards Board (“FASB”) issued ASU No. 2014-09, “Revenue from Contracts with Customers (Topic 606)” (“ASU 2014-09”). ASU 2014-09 requires an entity to recognize the amount of revenue to which it expects to be entitled for the transfer of promised goods or services to customers. ASU 2014-09 will replace most existing revenue recognition guidance in U.S. Generally Accepted Accounting Principles when it becomes effective and permits the use of either the retrospective or cumulative effect transition method. The guidance also requires additional disclosure about the nature, amount, timing and uncertainty of revenue and cash flows arising from customer contracts. In July 2015, the FASB issued guidance to defer the effective date for one year. For public entities, the standard will be effective for annual reporting periods beginning after December 15, 2017 (including interim reporting periods within those periods), which means it will be effective for our fiscal year beginning October1, 2018. Early adoption is permitted to the original effective date of December 15, 2016 (including interim reporting periods within those periods). We have not yet selected a transition method and we are currently evaluating the impact that the updated standard will have on our consolidated financial statements. In April 2015, the FASB issued ASU No. 2015-03, “Simplifying the Presentation of Debt Issuance” (“ASU 2015-03”), which changes the presentation of debt issuance costs in financial statements. Under ASU 2015-03, an entity presents such costs in the balance sheet as a direct deduction from the related debt liability rather than as an asset. Amortization of the costs is reported as interest expense. ASU 2015-03 is effective for fiscal years and interim periods within those fiscal years, beginning after December 15, 2015, which means it will be effective for our fiscal year beginning October 1, 2016. Early adoption is permitted. We do not believe that adoption of ASU 2015-03 will have a significant impact on our consolidated financial statements. Other Accounting standards that have been issued or proposed by FASB that do not require adoption until a future date are not expected to have a material impact on the consolidated financial statements upon adoption. The Company does not discuss recent pronouncements that are not anticipated to have an impact on or are unrelated to its financial condition, results of operations, cash flows or disclosures. NOTE 2- CONCENTRATIONS OF RISK Supplier Concentrations The Company purchases inventory from various suppliers and manufacturers. For the three months ended November 30, 2015 and 2014, two vendors accounted for approximately 55% and 64%, respectively, of total inventory purchases. Customer Concentrations For the three months ended November 30, 2014, Dank represented 29% of the Company's revenues. On April 10, 2015, the Company acquired Dank. During the three months ended November 30, 2015, one customer represented 13% of the Company's revenues. NOTE 3- RELATED-PARTY TRANSACTIONS As a result of the Dank acquisition on April 10, 2015, the Company owed $100,000 to the sellers of Dank. The balance on this loan was $41,668 and 75,000 as of November 30, 2015 and August 31, 2015, respectively. The Company leases its California and Colorado facilities from related parties. During the three months ended November 30, 2015 and 2014, the Company made rent payments of $42,300 and $24,000, respectively, to these related parties. NOTE 4- PROPERTY AND EQUIPMENT The major classes of fixed assets consist of the following as of November 30, 2015 and August 31, 2015: November 30, August 31, Office Equipment $ 28,955 Machinery and equipment Leasehold improvements Vehicles Accumulated Depreciation $ 232,765 $ 205,271 Depreciation expense was $19,788 and $3,279, for the three months ended November 30, 2015 and 2014, respectively. Page 11 NOTE 5- ACCRUED EXPENSES AND OTHER CURRENT LIABILITIES Accrued expenses and other current liabilities consist of the following: November 30, August 31, Customer deposits $ 177,493 Accrued compensation Credit card liabilities Sales tax payable $ 418,070 $ 391,334 NOTE 6- STOCKHOLDERS' EQUITY Preferred Stock The authorized preferred stock is 10,000,000 shares with a par value of $0.001. As of November 30, 2015 and August 31, 2015, the Company has no shares of preferred stock issued or outstanding. Common Stock The authorized common stock is 265,000,000 shares with a par value of $0.001. As of November 30, 2015 and August 31, 2015, 46,264,779 and 46,132,779 shares were issued and outstanding, respectively. During the three months ended November 30, 2015, the Company sold 132,000 restricted shares of its common stock to accredited investors in exchange for cash of $71,000. Stock Options The Company estimates the fair value of share-based compensation utilizing the Black-Scholes option pricing model, which is dependent upon several variables such as the expected option term, expected volatility of our stock price over the expected option term, expected risk-free interest rate over the expected option term, expected dividend yield rate over the expected option term, and an estimate of expected forfeiture rates. The Company believes this valuation methodology is appropriate for estimating the fair value of stock options granted to employees and directors which are subject to ASC Topic 718 requirements. These amounts are estimates and thus may not be reflective of actual future results, nor amounts ultimately realized by recipients of these grants. The Company recognizes compensation on a straight-line basis over the requisite service period for each award. The Company did not award any stock options during the three months ended November 30, 2015. A summary of the Company's stock option activity during the year ended November 30, 2015 and August 31, 2015 is presented below: Page 12 Weighted Weighted Average Average Remaining Aggregate No. of Exercise Contractual Intrinsic Options Price Term Value Balance Outstanding, August 31, 2015 $ 3.46 years $ Granted - Exercised - Balance Outstanding, November 30, 2015 $ 3.21 years $ Exercisable, November 30, 2015 $ 3.21 years $ As of November 30, 2015, there was no unrecognized compensation cost related to non-vested share-based. NOTE 7- COMMITMENTS AND CONTINGENCIES Lease The Company's corporate head-quarters and primary distribution center is located in Santa Ana, California. The Company also has a facility located in Auburn, Washington. Each facility is leased. The California facility lease expires on August 1, 2017 and requires monthly payments of $9,000 in fiscal 16 and $10,000 in fiscal 17 for a total of $201,000 in lease commitments through the end of term. The Washington facility lease has a term of 6 months and provides for monthly payments of $1,739, and expires on December 31, 2015. Beginning January 2016, the Company elected to lease the Washington facility on a month to month basis for $1,978 per month. Effective April 10, 2015, the Company assumed the facility lease in Denver, Colorado, which is the headquarters of operations for its wholly-owned subsidiary, Dank. The lease runs through March 31, 2020 and requires escalating monthly payments, ranging between $4,800 and $5,800, for a total of $289,200 in future lease commitments through the end of the term. During the three months ended November 30, 3015 and 2014, the Company recognized $48,516 and $29,100 respectively, of rental expense, related to its office, retail and warehouse space. Litigation The Company may be subject to legal proceedings and claims which arise in the ordinary course of its business. Although occasional adverse decisions or settlements may occur, the Company believes that the final disposition of such matters should not have a material adverse effect on its financial position, results of operations or liquidity. The Company had no pending legal proceedings or claims as of November 30, 2015 and August 31, 2015. NOTE 8- SUBSEQUENT EVENTS Subsequent issuance of Common Stock Subsequent to November 30, 2015 and through the date of this filing, the Company sold 223,333 restricted shares of its common stock to accredited investors in exchange for cash consideration of $130,000. Subsequent Financing On December 22, 2015, the Company advanced $155,000 on its revolving line of credit. Page 13 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Cautionary Statement Concerning Forward-Looking Statements This report contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are subject to risks and uncertainties and are based on the beliefs and assumptions of management and information currently available to management. The use of words such as “believes”, “expects”, “anticipates”, “intends”, “plans”, “estimates”, “should”, “likely” or similar expressions, indicates a forward-looking statement. The identification in this report of factors that may affect our future performance and the accuracy of forward-looking statements is meant to be illustrative and by no means exhaustive. All forward-looking statements should be evaluated with the understanding of their inherent uncertainty. Factors that could cause our actual results to differ materially from those expressed or implied by forward-looking statements include, but are not limited to: · Trends affecting the Company’s financial condition, results of operations or future prospects; · The Company’s business and growth strategies; · The Company’s financing plans and forecasts; · The factors that we expect to contribute to our success and the Company’s ability to be successful in the future; · The Company’s business model and strategy for realizing positive results as sales increase; · Competition, including the Company’s ability to respond to such competition and its expectations regarding continued competition in the market in which the Company competes; · Expenses; · The Company’s ability to meet its projected operating expenditures and the costs associated with development of new projects; · The Company’s ability to pay dividends or to pay any specific rate of dividends, if declared; · The impact of new accounting pronouncements on its financial statements; · That the Company’s cash flows from operating activities will be sufficient to meet its projected operating expenditures for the next twelve months; · The Company’s market risk exposure and efforts to minimize risk; · Development opportunities and its ability to successfully take advantage of such opportunities; · Regulations, including anticipated taxes, tax credits or tax refunds expected; · The outcome of various tax audits and assessments, including appeals thereof, timing of resolution of such audits, the Company’s estimates as to the amount of taxes that will ultimately be owed and the impact of these audits on the Company’s financial statements; · The Company’s overall outlook including all statements under Management’s Discussion and Analysis or Plan of Operation; · That estimates and assumptions made in the preparation of financial statements in conformity with US GAAP may differ from actual results; and · Expectations, plans, beliefs, hopes or intentions regarding the future. The following discussion and analysis was prepared to supplement information contained in the accompanying consolidated financial statements and is intended to provide certain details regarding the Company’s financial condition as of November 30, 2015, and the results of operations for the three months ended November 30, 2015.It should be read in conjunction with the unaudited condensed consolidated financial statements and notes thereto contained in this report as well as the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the fiscal years ended August 31, 2015 and August 31, 2014. Overview Kush Bottles, Inc. ("Kush" or the "Company") provides customizable packaging products, materials and supplies for the cannabis industry. Representative examples of our products include pop-top bottles, exit/barrier bags, tubes, and other small-sized containers. We sell our solutions predominantly to businesses operating in jurisdictions that have some form of cannabis decriminalization. These businesses include medical and recreational dispensaries, large and small scale processors, and packaging re-distributors. We also sell direct to consumers primarily via our online store. Page 14 The Company was incorporated in the state of Nevada on February 26, 2014. The Company specializes in the wholesale distribution of packaging supplies for the cannabis industry. The Company's wholly owned subsidiary Kim International Corporation ("KIM"), a California corporation, was originally incorporated as Hy Gro Economics Corporation ("Hy Gro") on December 2, 2010. On October 30, 2012, Hy Gro amended its articles of incorporation to reflect a name change to KIM International Corporation (KIM). On April 10, 2015, the Company entered into an equity purchase agreement to acquire all of the issued and outstanding membership interests in Dank Bottles, LLC ("Dank"), a Colorado limited liability company. In exchange for the purchased interests, the Company paid cash consideration of $373,725 and issued 3,500,000 shares of common stock to the sellers of Dank. Of the $373,725 of cash consideration, $273,725 was paid on April 10, 2015 and the remaining $100,000 is to be paid in 10 monthly installments beginning on July 31, 2015 and ending April 30, 2016. Effective April 10, 2015, Dank is now a wholly-owned subsidiary of Kush. Results of Operations - Comparison for the three month periods ended November 30, 2015 and 2014 Total revenues increased from $620,325 during the three month period ended November 30, 2014 to $1,720,581, which represents an increase of $1,100,256 or 177%. This increase is primarily due to continued sales growth in California, Oregon, Washington, and Colorado. Sales growth was not significantly impacted by inflation or changes in pricing. Cost of goods sold increased from $403,315 during the three month period ended November 30, 2014 to $1,148,209 during the three month period ended November 30, 2015, an increase of $744,894 or 185%. The two primary components of cost of goods sold include direct purchases and freight. Gross profits for the three month period ended November 30, 2015 amounted to $572,372 for a 33% gross margin. Gross profits for the three month period ended November 30, 2014 amounted to $217,010 for a 35% gross margin. Gross Profits increased by $355,362 or 164% during the three month period ended November 30, 2015 compared to the three month period ended November 30, 2014. The primary source of the increase in sales, cost of goods sold, and gross profits is due to growth in customer base in the states of California, Oregon, Washington, and Colorado. Operating expenses for the three month period ended November 30, 2015 amounted to $565,173 compared to $304,258 for the three month period ended November 30, 2014, an increase of $260,915 or 86%. The increase in operating expenses stems from increases in professional fees, rent, office expenses, and payroll. Payroll and payroll related costs increased by $171,562 during the three month period ended November 30, 2015 due to the increase in head-count and salary levels. Professional fees increased $43,577 during the three month period ended November 30, 2015 as a result of continued utilization of auditors and SEC counsel. Rent expense increased by $19,416 due to rent increases in Washington and California and expansion into the Colorado facility as a result of the acquisition of Dank. The net result for the three month period ended November 30, 2015 was a net profit of $4,920 or $0.00 income per share compared to a net loss of $87,375 or $(0.00) for the three month period ended November 30, 2014. Liquidity and Capital Resources At November 30, 2015, we had cash of $297,996 andworking capital of $255,907. Cash Flows from Operating Activities Page 15 For the three month period ended November 30, 2015, net cash provided by operating activities was $118,793 compared to $10,528 in net cash used in operating activities for the three month period ended November 30, 2014. The change is primarily attributed to the net income of $4,920 for the three month period ended November 30, 2015 combined with the increase in accounts payable offset by the increase inventory levels. Cash Flows from Investing Activities Net cash used in investing activities increased from $30,359 to $47,282 for the three month period ended November 30, 2014 and 2015, respectively, as a direct result of investing in additional fixed assets. Cash Flows from Financing Activities Net cash provided by financing activities decreased from $96,274 to $25,226 for the three month period ended November 30, 2014 and 2015, respectively. The change is primarily attributed to the sale of shares of the Company's common stock in private placement offerings in exchange for cash of $71,000 during the three month period ended November, 2015 compared to $112,500 in offerings during the three month period ended November 30, 2014. The Company has net income of $4,920 for the three months ended November 30, 2015, however, the Company had incurred a net loss for the fiscal year ended August 31, 2015 and 2014, and has an accumulated deficit of $743,527 as of November 30, 2015.Historically, the Company has had operating losses and negative cash flows from operations. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operations or generate sufficient revenue to meet its operating needs.If the Company is unable to obtain adequate capital or generate sufficient revenues, it could be forced to curtail or delay development of operations. This need may be adversely impacted by uncertain market conditions and changes in the regulatory environment. To address its financing requirements, the Company intends to seek financing through debt and equity issuances and rights offerings to existing stockholders. Management has outlined a plan to raise capital over the next 12 months through the issuance of restricted shares of the Company's common stock to accredited investors.Management believes that the capital raised through these methods will be sufficient to sustain operations for the next 12 months.However, the outcome of these matters cannot be predicted with certainty at this time. Off-Balance Sheet Transactions We have no off-balance sheet transactions. Critical Accounting Policies and Estimates We disclose those accounting policies that we consider to be significant in determining the amounts to be utilized for communicating our consolidated financial position, results of operations and cash flows in the first note to our consolidated financial statements included elsewhere herein. Our discussion and analysis of our financial condition and results of operations are based on our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of financial statements in conformity with these principles requires management to make estimates and assumptions that affect amounts reported in the financial statements and accompanying notes. Actual results are likely to differ from these estimates, but management does not believe such differences will materially affect our financial position or results of operations. We believe that the following accounting policies are the most critical because they have the greatest impact on the presentation of our financial condition and results of operations. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. Accounts Receivable Trade accounts receivable are carried at their estimated collectible amounts.Trade credit is generally extended on a short-term basis, thus trade receivables do not bear interest.Trade accounts receivables are periodically evaluated for collectability based on past credit history and their current financial condition. Inventory Inventories are stated at the lower of cost or net realizable value using the first-in first out (FIFO) method. Page 16 Earnings (Loss) Per Share The Company computes net loss per share under Accounting Standards Codification subtopic 260-10, "Earnings per Share" ("ASC 260-10").Basic net income (loss) per common share is computed by dividing net loss by the weighted average number of shares of common stock.Diluted net loss per share is computed using the weighted average number of common and common stock equivalent shares outstanding during the period. Basic earnings per share are computed by dividing net earnings by the weighted average number of shares of common stock outstanding during the period. Diluted earnings per share are computed by dividing net earnings by the sum of (a) the weighted average number of shares of common stock outstanding during the period and (b) the potentially dilutive securities outstanding during the period. Stock options are the only potentially dilutive securities; and the number of dilutive options is computed using the treasury stock method. Fair Value of Financial Instruments The fair value of certain of our financial instruments, including cash and cash equivalents, receivables, other current assets, accounts payable, accrued compensation and employee benefits, other accrued liabilities and notes payable, approximate their carrying amounts because of the short-term maturity of these instruments. Revenue Recognition It is the Company's policy that revenues from product sales is recognized in accordance with ASC 605 "Revenue Recognition".Four basic criteria must be met before revenue can be recognized; (1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the selling price is fixed and determinable; and (4) collectability is reasonably assured.Determination of criteria (3) and (4) are based on management's judgments regarding fixed nature in selling prices of the products delivered and the collectability of those amounts.The Company has not implemented any specific rebate programs. Provisions for discounts to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded.The Company has not established a formal customer incentive program, but considers and accommodates discounts to certain customers on a case by case basis, including by way of example, for volume shipping or for certain new customers with orders over a specific discretionary dollar threshold. Consistent with ASC 605-15-25-1, the Company considers factors such as historical return of products, estimated remaining shelf life, price changes from competitors, and introductions of competing products in establishing a refund allowance. The Company recognizes revenues as risk and title to products transfers to the customer (which generally occurs at the time shipment is made), the sales price is fixed or determinable, and collectability is reasonably assured.The Company defers any revenue for which the product was not delivered or is subject to refund until such time that the Company and the customer jointly determine that the product has been delivered or no refund will be required. Share-based Compensation The Company accounts for its stock based awards in accordance with Accounting Standards Codification subtopic 718-10, "Compensation", which requires fair value measurement and recognition of compensation expense for all share-based payment awards made to employees and directors, including restricted stock awards.The Company estimates the fair value of stock using the stock price on the grant date of the award.The fair value is then expensed over the requisite service periods of the awards, which is generally the performance period and the related amount is recognized in the consolidated statements of operations. Income Taxes The Company accounts for income taxes in accordance with accounting guidance now codified as FASB ASC 740, "Income Taxes," which requires that the Company recognize deferred tax liabilities and assets based on the differences between the financial statement carrying amounts and the tax bases of assets and liabilities, using enacted tax rates in effect in the years the differences are expected to reverse. Deferred income tax benefit (expense) results from the change in net deferred tax assets or deferred tax liabilities. A valuation allowance is recorded when it is more likely than not that some or all deferred tax assets will not be realized. The Company applies the provisions of ASC 740, "Accounting for Uncertainty in Income Taxes". The ASC clarifies the accounting for uncertainty in income taxes recognized in an enterprise's financial statements.The ASC prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.The ASC provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. The Company did not identify any material uncertain tax positions on returns that have been filed or that will be filed. Page 17 Foreign Currency Transactions None. Item 3.Quantitative and Qualitative Disclosure About Market Risk As a "smaller reporting company" as defined by Item 10 of Regulation S-K, the Company is not required to provide this information Item 4.Controls and Procedures. Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report, our management, under the supervision and with the participation of our Chief Executive Officer and our Chief Financial Officer, evaluated the effectiveness of the design and operation of our disclosure controls and procedures pursuant to Rule 13a-15(b) of the Securities Exchange Act of 1934, as amended. Based on that evaluation, the Chief Executive Officer and the Chief Financial Officer concluded that our disclosure controls and procedures as of the end of the period covered by this report were effective to provide reasonable assurance that the information required to be disclosed by us in reports filed under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in the SEC rules and forms and is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Control over Financial Reporting There was no change in our internal control over financial reporting for the fiscal quarter ended November30, 2015 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Page 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings. To the best of the Company's knowledge and belief, no legal proceedings are currently pending or threatened. Item 1A. Risk Factors. We are not required to provide this information as we are a Smaller Reporting Company. Item 2.Unregistered Sales of Equity Securities. The authorized common stock is 265,000,000 shares with a par value of $0.001. As of November 30, 2015 and August 31, 2015, 46,264,779 and 46,132,779 shares were issued and outstanding, respectively. Sales to accredited investors.During the three months ended November 30, 2015, the Company sold 132,000 unregistered shares of Company common stock for cash to accredited investors who are not our directors, officers, employees or other service providers at a weighted average offering price of $0.5379 per share.The total amount of cash consideration paid to us for these securities was $71,000.Subsequent to November 30, 2015 and through the date of this filing we sold 223,333 unregistered shares of Company common stock for cash to accredited investors who are not our directors, officers, employees or other service providers at a weighted average offering price of $0.5821 per share. The total amount of cash consideration paid to us for these securities was $130,000.We received only cash consideration for the sale of these securities. These securities were issued without registration under the Securities Act in reliance on registration exemptions contained in Section 4(a)(2) of the Securities Act and Regulation Das transactions by an issuer not involving any public offering.The recipients of securities in each such transaction represented their intention to acquire the securities for investment only and not with a view to or for sale in connection with any distribution thereof, and appropriate legends were affixed to the share certificates and other instruments issued in such transactions. The sales of these securities were made without general solicitation or advertising. Item 3. Default Upon Senior Securities. None. Item 4. Mine Safety Disclosures. Not applicable to our Company. Item 5. Other Information. None. Item 6.Exhibits Exhibit # Description Certification of Chief Executive Officer and Chief Financial Officer pursuant to Exchange Act Rules 13a-14(a) and 15d-14(a), as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Schema 101.CAL* XBRL Taxonomy Calculation Linkbase 101.DEF* XBRL Taxonomy Definition Linkbase 101.LAB* XBRL Taxonomy Label Linkbase 101.PRE* XBRL Taxonomy Presentation Linkbase * Furnished herewith. XBRL (eXtensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. Page 19 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereto duly authorized. KUSH BOTTLES, INC. January 13, 2016 /s/ Nicholas Kovacevich Nicholas Kovacevich Chief Executive Officer and Secretary January 13, 2016 /s/ Chris Martin Chris Martin Chief Financial Officer Page 20
